Name: Council Decision 2005/851/CFSP of 21 November 2005 concerning the conclusion of the Agreement between the European Union and Canada establishing a framework for the participation of Canada in the European Union crisis management operations
 Type: Decision
 Subject Matter: America;  European construction;  politics and public safety;  international security
 Date Published: 2005-12-01; 2006-06-29

 1.12.2005 EN Official Journal of the European Union L 315/20 COUNCIL DECISION 2005/851/CFSP of 21 November 2005 concerning the conclusion of the Agreement between the European Union and Canada establishing a framework for the participation of Canada in the European Union crisis management operations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) Conditions regarding the participation of third States in EU crisis management operations should be laid down in an Agreement establishing a framework for such possible future participation, rather than defining these conditions on a case-by-case basis for each operation concerned. (2) Following authorisation by the Council on 23 February 2004, the Presidency, assisted by the Secretary-General/High Representative, negotiated an Agreement between the European Union and Canada establishing a framework for the participation of Canada in the European Union crisis management operations. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and Canada establishing a framework for the participation of Canada in the European Union crisis management operations is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 21 November 2005. For the Council The President J. STRAW AGREEMENT between the European Union and Canada establishing a framework for the participation of Canada in the European Union crisis management operations THE EUROPEAN UNION, of the one part, and CANADA, of the other part, hereinafter referred to as the Parties, Whereas: (1) The European Union (EU) may decide to take action in the field of crisis management. (2) The European Council at Seville on 21 and 22 June 2002 has agreed the arrangements for consultation and cooperation between the European Union and Canada on crisis management. (3) The European Union will decide whether third states will be invited to participate in an EU crisis management operation. Canada may accept the invitation by the European Union and offer its contribution. In such case, the European Union will decide on the acceptance of the proposed contribution of Canada. (4) If the European Union decides to undertake a military crisis management operation with recourse to NATO assets and capabilities, Canada may express its intention in principle of taking part in the operation. (5) General conditions regarding the participation of Canada in EU crisis management operations should be laid down in an Agreement establishing a framework for such possible future participation, rather than defining these conditions on a case-by-case basis for each operation concerned. (6) Such an Agreement should be without prejudice to the decision-making autonomy of the European Union, and should not prejudge the case-by-case nature of the decisions of Canada to participate in an EU crisis management operation, HAVE AGREED AS FOLLOWS: SECTION I GENERAL PROVISIONS Article 1 Decisions relating to participation 1. Following the decision of the European Union to invite Canada to participate in an EU crisis management operation, and once Canada has decided in principle to participate, Canada shall provide information on its proposed contribution to the European Union. 2. Where the European Union has decided to undertake a military crisis management operation with recourse to NATO assets and capabilities, Canada shall inform the European Union of any intention to participate in the operation, and subsequently provide information on its intended contribution. 3. The assessment by the European Union of Canadas contribution shall be conducted in consultation with Canada. 4. The European Union shall communicate in a timely fashion the outcome of the assessment to Canada by letter with a view to securing the participation of Canada in accordance with the provisions of this Agreement. Article 2 Framework 1. Canada shall associate itself with the Joint Action by which the Council of the European Union decides that the EU will conduct the crisis management operation, and with any Joint Action or Decision by which the Council of the European Union decides to amend or extend the mandate of the EU crisis management operation, in accordance with the provisions of this Agreement and any required implementing arrangements. 2. The participation of Canada in an EU crisis management operation is without prejudice to the decision-making autonomy of the European Union. Article 3 Status of personnel and forces 1. The status of personnel seconded to an EU civilian crisis management operation and/or of the forces contributed to an EU military crisis management operation by Canada shall be governed by the agreement on the status of mission/forces, if available, concluded between the European Union and the State(s) in which the operation is conducted. 2. The status of personnel contributed to headquarters or command elements located outside the State(s) in which the EU crisis management operation takes place, shall be governed by arrangements between the competent authorities regarding the headquarters and command elements concerned and the competent authorities of Canada. 3. Without prejudice to the agreement on the status of mission/forces referred to in paragraph 1 of this Article, Canada shall exercise jurisdiction over its personnel participating in the EU crisis management operation. 4. Without prejudice to the agreement on the status of mission/forces referred to in paragraph 1 of this Article, Canada shall be responsible for answering any claims linked to its participation in an EU crisis management operation, from or concerning any of its personnel. 5. In case of death, injury, loss or damage to natural or legal persons from the State(s) in which the operation is conducted, Canada shall, when its liability has been established, pay compensation under the conditions foreseen in the agreement on status of mission/forces, if available, as referred to in paragraph 1 of this Article. 6. Canada undertakes to make a declaration as regards the waiver of claims against any State participating in an EU crisis management operation in which Canada participates, and to do so when signing this Agreement. A model for such a declaration is set out in the Annex to this Agreement. 7. The European Union undertakes to ensure that Member States make a declaration as regards the waiver of claims against Canada, when it is participating in an EU crisis management operation, and to do so when signing this Agreement. A model for such a declaration is set out in the Annex to this Agreement. Article 4 Classified information 1. Canada shall ensure that, when EU classified information is handled by Canadian personnel in the context of an EU-led crisis management operation, Canadian personnel respect the basic principles and minimum standards of the Council of the European Unions security regulations, contained in Council Decision 2001/264/EC (1). Canada shall also ensure that Canadian personnel respect further guidance concerning EU classified information issued to them by competent authorities, including by the EU Operation Commander in the context of an EU military crisis management operation or by the EU Head of Mission in the context of an EU civilian crisis management operation, without prejudice to Articles 6(2) and 10(2). 2. If the EU receives classified information from Canada, that information shall be given protection appropriate to its classification and equivalent to the standards established in the regulations for EU classified information. 3. Where the EU and Canada have concluded an Agreement on security procedures for the exchange of classified information, the provisions of that Agreement shall apply in the context of an EU crisis management operation. SECTION II PROVISIONS ON PARTICIPATION IN CIVILIAN CRISIS MANAGEMENT OPERATIONS Article 5 Personnel seconded to an EU civilian crisis management operation 1. Canada shall ensure that its personnel seconded to the EU civilian crisis management operation undertake their mission in conformity with: (a) the Joint Action and subsequent amendments as referred to in Article 2(1) of this Agreement; (b) the operation plan; (c) implementing measures. 2. Canada shall inform in due time the EU civilian crisis management operation Head of Mission and the General Secretariat of the Council of the European Union of any change to its contribution to the EU civilian crisis management operation. 3. Personnel seconded to the EU civilian crisis management operation shall undergo a medical examination, vaccination as may be deemed necessary by the competent Canadian authority, and be certified medically fit for duty by a competent authority from Canada. Personnel seconded to the EU civilian crisis management operation shall produce a copy of this certification. Article 6 Chain of command 1. Personnel seconded by Canada shall carry out their duties and conduct themselves solely with the interests of the EU civilian crisis management operation in mind, without prejudice to paragraph 2. 2. All personnel shall remain under the full command of their national authorities. 3. National authorities shall transfer operational control to the EU civilian crisis management operation Head of Mission, who shall exercise that authority through a hierarchical structure of command and control. 4. The Head of Mission shall lead the EU civilian crisis management operation and assume its day-to-day management. 5. Canada shall have the same rights and obligations in terms of day-to-day management of the operation as European Union Member States taking part in the operation, in accordance with the legal instruments referred to in Article 2(1) of this Agreement. 6. The EU civilian crisis management operation Head of Mission shall be responsible for disciplinary control over EU civilian crisis management operation personnel. Where required, disciplinary action shall be taken by the national authority concerned. 7. A National Contingent Point of Contact (NPC) shall be appointed by Canada to represent its national contingent in the operation. The NPC shall report to the EU civilian crisis management operation Head of Mission on national matters affecting the operation and shall be responsible for day-to-day contingent discipline. 8. The decision to end the operation shall be taken by the European Union, following consultation with Canada, provided that Canada is still participating in the EU civilian crisis management operation at the date of the adoption of the decision on termination of the operation. Article 7 Financial aspects Canada shall assume all the costs associated with its participation in the operation apart from the costs, which are subject to common funding, as set out in the operational budget of the operation. This shall be without prejudice to Article 8. Article 8 Contribution to operational budget 1. Canada shall contribute to the financing of the operational budget of the EU civilian crisis management operation, subject to paragraph 3. 2. Any financial contribution of Canada to the operational budget shall be the lower amount of the following two alternatives: (a) that share of the reference amount which is in proportion to the ratio of its GNI to the total of the GNIs of all States contributing to the operational budget of the operation; or (b) that share of the reference amount for the operational budget which is in proportion to the ratio of the number of its personnel participating in the operation to the total number of personnel of all States participating in the operation. 3. The European Union shall, in principle, exempt Canada from financial contributions to a particular EU civilian crisis management operation when the European Union decides that Canadas participation in the operation provides a significant contribution which is essential for this operation. 4. Where appropriate, an arrangement on the practical modalities of the payment shall be concluded between the EU civilian crisis management operation Head of Mission and the relevant administrative services of Canada on the contributions of Canada to the operational budget of the EU civilian crisis management operation. This arrangement shall, inter alia, include the following provisions: (a) the amount concerned; (b) the arrangements for payment of the financial contribution; (c) the auditing procedure. 5. Notwithstanding paragraphs 1 and 2, Canada shall not make any contribution towards the financing of per diem allowances paid to personnel of the European Union Member States. SECTION III PROVISIONS ON PARTICIPATION IN MILITARY CRISIS MANAGEMENT OPERATIONS Article 9 Participation in the EU military crisis management operation 1. Canada shall ensure that its forces and personnel participating in the EU military crisis management operation undertake their mission in conformity with: (a) the Joint Action and subsequent amendments as referred to in Article 2(1) of this Agreement; (b) the operation plan; (c) implementing measures. 2. Canada shall inform the EU Operation Commander in due time of any change to its participation in the operation. Article 10 Chain of command 1. Personnel seconded by Canada shall carry out their duties and conduct themselves solely with the interest of the EU military crisis management operation in mind, without prejudice to paragraph 2. 2. All forces and personnel participating in the EU military crisis management operation shall remain under the full command of their national authorities. 3. National authorities shall transfer the Operational and Tactical command and/or control of their forces and personnel to the EU Operation Commander. The EU Operation Commander is entitled to delegate his/her authority. 4. Canada shall have the same rights and obligations in terms of the day-to-day management, of the operation as participating European Union Member States, in accordance with the legal instruments referred to in Article 2(1) of this Agreement. 5. The EU Operation Commander may, following consultations with Canada, at any time request the withdrawal of Canadas contribution. 6. A Senior Military Representative (SMR) shall be appointed by Canada to represent its national contingent in the EU military crisis management operation. The SMR shall consult with the EU Force Commander on all matters affecting the operation and shall be responsible for day-to-day contingent discipline. Article 11 Financial aspects Without prejudice to Article 12, Canada shall assume all the costs associated with its participation in the operation unless the costs are subject to common funding as provided for in the legal instruments referred to in Article 2(1) of this Agreement, as well as in Council Decision 2004/197/CFSP of 23 February 2004 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (2). Article 12 Contribution to the common costs 1. Canada shall contribute to the financing of the common costs of the EU military crisis management operation, subject to paragraph 3. 2. Any financial contribution of Canada to the common costs shall be the lower amount of the following two alternatives: (a) that share of the reference amount for the common costs which is in proportion to the ratio of its GNI to the total of the GNIs of all States contributing to the common costs of the operation; or (b) that share of the reference amount for the common costs which is in proportion to the ratio of the number of its personnel participating in the operation to the total number of personnel of all States participating in the operation. In calculating 2(b), where Canada contributes personnel only to the Operation or Force Headquarters, the ratio used shall be that of its personnel to that of the total number of the respective headquarters personnel. Otherwise, the ratio shall be that of all personnel contributed by Canada to that of the total personnel of the operation. 3. The European Union shall, in principle, exempt Canada from financial contributions to the common costs of a particular EU military crisis management operation when the European Union decides that Canadas participation in the operation provides a significant contribution to assets and/or capabilities which are essential for this operation. 4. Where appropriate, an arrangement shall be concluded between the Administrator provided for in Council Decision 2004/197/CFSP of 23 February 2004 establishing a mechanism to administer the financing of the common costs of EU operations having military or defence implications, and the competent administrative authorities of Canada. This arrangement shall include, inter alia, provisions on: (a) the amount concerned; (b) the arrangements for payment of the financial contribution; (c) the auditing procedure. SECTION IV FINAL PROVISIONS Article 13 Arrangements to implement this Agreement Without prejudice to the provisions of Articles 8(4) and 12(4), any necessary technical and administrative arrangements in pursuance of the implementation of this Agreement shall be concluded between the Secretary General of the Council of the European Union, High Representative for the Common Foreign and Security Policy, and the appropriate authorities of Canada. Article 14 Non compliance Should one of the Parties fail to comply with its obligations laid down in this Agreement, the other Party shall have the right to terminate this Agreement by serving a notice of one month. Article 15 Dispute settlement Disputes concerning the interpretation or application of this Agreement shall be settled by diplomatic means between the Parties. Article 16 Entry into force 1. This Agreement shall enter into force on the first day of the first month after the Parties have notified each other of the completion of the internal procedures necessary for this purpose. 2. This Agreement shall be subject to review not later than 1 June 2008, and subsequently at least every three years. 3. This Agreement may be amended on the basis of mutual written agreement between the Parties. 4. This Agreement may be denounced by one Party by written notice of denunciation given to the other Party. Such denunciation shall take effect six months after receipt of notification by the other Party. IN WITNESS WHEREOF, the undersigned, duly authorised to that effect, have signed this Agreement. Done in duplicate at Brussels, on the twenty-fourth day of November in the year two thousand and five, in the English and French languages, each version being equally authentic. For the European Union For Canada (1) OJ L 101, 11.4.2001, p. 1. Decision as amended by Decision 2004/194/EC (OJ L 63, 28.2.2004, p. 48). (2) OJ L 63, 28.2.2004, p. 68. Decision as last amended by Decision 2005/68/CFSP (OJ L 27, 29.1.2005, p. 59). ANNEX TEXT OF DECLARATIONS Declaration by the EU Member States The EU Member States applying an EU Joint Action on an EU crisis management operation in which Canada participates will endeavour, insofar as their internal legal systems so permit, to waive on a reciprocal basis, as far as possible, claims against Canada for injury, death of their personnel, or damage to, or loss of, any assets owned by themselves and used by the EU crisis management operation if such injury, death, damage or loss:  was caused by personnel from Canada in the execution of their duties in connection with the EU crisis management operation, except in case of gross negligence or wilful misconduct, or  arose from the use of any assets owned by Canada, provided that the assets were used in connection with the operation and except in case of gross negligence or wilful misconduct of EU crisis management operation personnel from Canada using those assets. Declaration by Canada Canada associating itself with an EU Joint Action on an EU crisis management operation will endeavour, insofar as its internal legal system so permits, to waive on a reciprocal basis, as far as possible, claims against any other State participating in the EU crisis management operation for injury, death of its personnel, or damage to, or loss of, any assets owned by itself and used by the EU crisis management operation if such injury, death, damage or loss:  was caused by personnel in the execution of their duties in connection with the EU crisis management operation, except in case of gross negligence or wilful misconduct, or  arose from the use of any assets owned by States participating in the EU crisis management operation, provided that the assets were used in connection with the operation and except in case of gross negligence or wilful misconduct of EU crisis management operation personnel using those assets.